Whereupon the Court passed the following order, viz.: —
“ Ordered that the petitioners give public notice to all concerned, to appear at the next Supreme Judicial Court to be holden at Wiscasset, within and for the county of Lincoln, on the first Tuesday of June next, by publishing said petition, and this order thereon, three weeks successively, in the Columbian Centinel and Portlana Gazette, the last publication to be thirty days, at least, before the *207sitting of said Court; and also by posting up copies of said petition and order at each of the places of public worship on the territory described in said petition, and at such place in each of the several towns and plantations in said territory, where the inhabitants thereof have usually assembled to transact their town and plantation affairs, that they may then and there appear, and show cause, if any they have, why the prayer of said petition should not be granted ”